DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response applicant’s submission received 01/12/2021.                      .
2.	Claims 3, 5, 7, 16, 24, 26 and 32  have been amended.	
3.	Claims 11 – 15, 17 – 18 and 27 - 31 have been cancelled.
4.	Claims 1 – 32 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the filing receipt and application data sheet.
2.	Domestic benefit has been claim with regards to U.S. Provisional Patent Application5 No. 62/581371, filed on November 3, 2017. The present application also claims the benefits of priority of U.S. Provisional No. 62/520934, filed on June 16, 2017, and of US Provisional No. 62/520914 filed on June 16, 2017.


Oath/Declaration
1.	  The applicant’s oath/declaration filed on 12/06/2019 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 01/12/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 12/06/2019 are acceptable for examination purposes.
Specification(Abstract)
1.	The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import 
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims  1 –3, 5, 16, 19 – 22, 24 – 26 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhov et al. (US 2010/0202561 A1) in view of Nimbalker et al. (US 2014/0313985 A1).
Regarding claim 19, Gorokhov  discloses: A method performed by a base station for allocating resources for a transmission of 25user data to a wireless device, the user data being converted into a codeword having a first group of layers and a second group of layers [Figure 3,  ¶ 0043, “…single codeword transmission scheme…system 300 enables the employment of different modulation schemes over different spatial layers…system 300 enables the use of higher order modulation for the first layer and lower order modulation for the second layer”], the method comprising:
[a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).]
 determining the resources to be allocated to the wireless device; [Figure 1, ¶ 0045, Node B 110 determines perlayer modulation and per code word code rate parameters]
-4- determining an index based at least on the determined resources allocated to the wireless device, wherein the index indicates a Transport Block Size (TBS) index,  [¶ 0053, the index indicates a coding rate/modulation scheme, the MCS indices transmitted to the UE can be based on an existing MCS table, ¶ 0054, ¶ 0046, the code rate and modulation scheme that can be jointly coded,  the jointly coded index indicates the TBS and MCS index and delta MCS (interpreted as differential modulation)], Such MCS table is well known in the art that indicates the MCS index and TSB index, such assertion in seen in the reference of Nimbalker et al. (US 2014/0313985 A1), see tables 2 on page 5].
[figure 1, signaling module, ¶ 0044, “…signal the respective per layer modulation parameter 112 and per-codeword code rate parameter…”].

Additional reference to consider are:
A.   	Manolakos et al. (US 2018/0262382 A1), Figure 7, ¶ 0066, a plurality of layers are used to schedule a particular codeword. A fixed delta index is used per layers in view of different modulation schemes and indexed.¶0059 TBS are encoded into separate codewords.
B.	 Nammi et al. (US 2018/0324007 A1), figure 10 second row. That is modulation indexes MI1 and MI2 is identified at the receiver (see figure 14, label 1402) of mapping MI1 to a group of layers that is L1 and L3 and MI2 maps to L2 and L4. Figure 8 also discloses, TB1 (transport block 1) is identified where a single code word is split between L1 and L2 and different modulation order (MI1 and MI2) are used with respect to the different layer)

	Gorokhov discloses every aspect of claim 19 except that the RV is also included in the jointly coded index signaled to the wireless device , however ¶ 044 states that other related inforamtion can be receive from the node B, other than the per code word coding rate and per layer modulation scheme. Such deficiency is accounted for by Nimbalker, see ¶ 0056,  “One technique for supporting enhanced modulation involves joint coding of MCS (currently 5-bit) and RV (currently 2-bits) to a 7-bit MCS+RV.” [see table 1 also for joint coded , that represents a TSB index, RV and MCS index] , this joint signaling of the MCS and RV are send in the DCI towards the wireless device. [see also table 9 of EP 2 541 769 (Provided by the applicant VIA IDS) for joint decoding [MCS and RV] along with  TSB index, supplied by the applicant via the IDS]
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gorokhov’s system in view of Nimbalker. The motivation for making the above modification would have been for the supporting enhanced modulation involving joint coding [¶ 0056 of Nimbalker].

 	Claims 1, 16 and  32 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 19. Such elements as the interface and processor are all disclosed in the primary reference of Gorokhov see figure 16. A power supply circuit supplying power to the base station is prevalently known in the art and it is implied such assertion  is seen in the reference of Nguyen et al. (US 2013/0070624 A1)  see figure 13, power source 1362 of Base station 1300 and ¶ 0110; Figure 9 and ¶ 0091 of Caire et al. (US 2010/0041408 A1).
	
Claim 20, Nimbalker further discloses: The method of claim 19, further comprising sending an indication of the allocated resources to the wireless device.  [¶ 0050, the DCI indicated the RB blocks and includes the MCS index].

2  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 20.

Claim 21, Gorokhov further discloses: The method of claim 19 [¶ 0046 - ¶ 047; see also ¶ 0074 and ¶ 0080 of Nimbalker].


Claim 22, 10 Nimbalker further discloses: The method of claim 21, further comprising determining a total TBS based on the first TBS and second TBS. [¶ 0074 and ¶ 0080; table 6 of Nimbalker].

Claim 3, Nimbalker further discloses: The method of claim 1 [¶ 0056, 7 bit MCS + RS].
15

 	Claim 24, Gorokhov further discloses: The method of claim 20, further comprising determining a first modulation order for the first group of layers and a second modulation order for the second group of layers.  [¶ 0055, modulation order per layer for each codeword].

Claim 5  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 24.

Claim 25, Gorokhov further discloses: The method of claim 24, further comprising determining the differential modulation based on the first modulation order and the second modulation order.  [¶ 0053, the delta MCS index provides the differential MCS (modulation coding scheme) order of a given layer. The MCS table provides the different order of modulation].

20 	Claim 26, Nimbalker further discloses:  The method of claim 24, further comprising validating the determined first and second modulation orders by recalculating an average efficiency based at least on the determined quantized TBS and numbers of nominal PRB. [¶ 0071 - ¶ 0074 and ¶ 0100].

2.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhov et al. (US 2010/0202561 A1) in view of Nimbalker et al. (US 2014/313985 A1) and Ericsson [R1-1709096, “on MCS/transport block size Determination for Pusch”, supplied via IDS].
Regarding claim 23, Gorokhov in view of Nimbalker discloses:  The method of claim 22 [see rejected claim 1].
Gorokhov in view of Nimbalker does not disclose: looking up a 2-dimensional table of TB sizes using numbers of nominal Physical Resource Blocks (PRBs) to find a value of quantized TBS closest to the determined total TBS.  
In the same field of endeavor Ericsson disclose: looking up a 2-dimensional table of TB sizes using numbers of nominal Physical Resource Blocks (PRBs) to find a value  [proposal 4, computation of TSB using MCS table].
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gorokhov’s system in view of Nimbalker and Ericsson. The motivation for making the above modification would have been for candidate TBS determination [Proposal 4 of Ericsson].

Allowable Subject Matter
1.	Claims 4 and 6 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463